Miller v Santarella (2015 NY Slip Op 09264)





Miller v Santarella


2015 NY Slip Op 09264


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-06116
 (Index No. 103750/11)

[*1]Lisa Miller, appellant, 
vAJ Santarella, et al., respondents.


Krentsel & Guzman LLP (Pollack, Pollack, Isaac & DeCicco, LLP, New York, NY [Brian J. Isaac and Jillian Rosen], of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York, NY (Judy C. Selmeci of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Marrazzo, Jr., J.), dated March 26, 2014, which, upon a jury verdict in favor of the defendants and against her on the issue of liability, and upon the denial of her motion pursuant to CPLR 4404(a) to set aside the verdict as contrary to the weight of the evidence and for a new trial, is in favor of the defendants and against her, in effect, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
The plaintiff allegedly was injured on May 19, 2009, as a result of a collision on Staten Island between her vehicle and a vehicle owned by the defendant St. Vincent's Catholic Medical Center and operated by the defendant AJ Santarella. She commenced this action against the defendants alleging that Santarella's negligence was the cause of the accident and her injuries. After a jury trial on the issue of liability, the jury returned a verdict finding that Santarella was not negligent. The plaintiff's motion to set aside the verdict as against the weight of the evidence and for a new trial was denied, and a judgment was entered in favor of the defendants. The plaintiff appeals.
The Supreme Court properly denied the plaintiff's motion under CPLR 4404(a) to set aside the verdict as against the weight of the evidence and for a new trial. Inasmuch as a fair interpretation of the evidence supported the jury's determination that Santarella was not negligent in the operation of the defendants' vehicle, the verdict was not contrary to the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; Pelletier v Lahm, 111 AD3d 807, 808, affd 24 NY3d 966; Nicastro v Park, 113 AD2d 129).
BALKIN, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court